DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 9/30/21. By virtue of this amendment, claim 3 is cancelled and thus, claims 1-2, 4-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Belotserkovsky (US pub. No: 2009/0137212).
Regarding claim 1, Beltoserkovsky obviously discloses or capable of performing that, a radio frequency generator (figures 1 and 3), comprising: a modulator configured to output a pulsed radio frequency (RF) signal by modulating an RF carrier ((oscillator (130) and mixer(180), paragraphs[ 0015, 0020, 0023], using a pulsed analog signal as a modulating signal; and an amplification stage (140, 150) configured to amplify the pulsed RF signal output by the modulator; a feedback control loop (105) configured to compare samples of the amplified pulsed RF signal to pre- defined set points to generate an error signal; and an attenuator coupled between the modulator and the amplification stage (140, 
Regarding claim 2, Beltoserkovsky obviously discloses or capable of performing that, wherein the pulsed analog signal comprises a pulsed waveform, and the pulsed waveform comprises pulses having a multi-step waveform or arbitrary waveform. Figure 3.
Regarding claim 4, Beltoserkovsky obviously discloses or capable of performing that, wherein the attenuator comprises an automatic gain control (AGC) amplifier coupled between the modulator and a power amplifier of the amplification stage. Figures 1 and 3 and paragraph [0021].
Regarding claim 5, Beltoserkovsky obviously discloses or capable of performing that, further comprising a power sensor configured to sample the amplified pulsed RF signal to generate the samples of the amplified pulsed RF signal. Paragraph [0003].
Regarding claim 6, Beltoserkovsky discloses, wherein the modulator comprises a mixer configured to receive the RF carrier and the modulating signal. Figure 1.
Regarding claim 7, Beltoserkovsky discloses wherein the modulator comprises an automatic gain control (AGC) amplifier (140) configured to receive the RF carrier and the modulating signal. Figure 1.
Regarding claim 9, Beltoserkovsky obviously discloses or capable of performing that, a method of generating a pulsed radio frequency (RF) signal (figure 1) comprising: generating an arbitrary pulsed analog signal based on an arbitrary pulsed waveform;(figure 3) modulating an RF carrier using the arbitrary pulsed analog signal as a modulating signal; and amplifying a pulsed RF signal obtained responsive to the modulating. Paragraphs [0014-0030].
Regarding claim 10, Beltoserkovsky discloses, wherein modulating comprises modulating the RF carrier via a mixer or an automatic gain control (AGC) amplifier. Figure 1.
Regarding claim 13, Beltoserkovsky obviously discloses or capable of performing that, further comprising: comparing samples of the amplified pulsed RF signal; generating an error signal based on a 
Regarding claim 14, Beltoserkovsky obviously discloses or capable of performing that, a radio frequency (RF) generation system comprising: a radio frequency (RF) generator (figures 1,3 and 6) including: a modulator configured to output a pulsed radio frequency (RF) signal by modulating an RF carrier using a pulsed analog signal as a modulating signal; a power amplifier(150) configured to amplify the pulsed RF signal output by the modulator; and a feedback control loop (105)coupled to the power amplifier and configured to regulate a power level of each step of the pulsed RF signal. Paragraphs [0014-0130].
Regarding claim 17, Beltoserkovsky obviously discloses or capable of performing that, wherein the RF generator includes the one or more waveform files stored thereon. Figure 3.
Regarding claim 18, Beltoserkovsky obviously discloses or capable of performing that, wherein the one or more waveform files comprise one or more pulses having an arbitrary waveform. Figure 3.
Regarding claim 19, Beltoserkovsky obviously discloses or capable of performing that, wherein the feedback control loop (figures 1 and 6) is configured to: compare samples of the amplified pulsed RF signal to set points; generate an error signal based on the comparison; and attenuate a power level of the pulsed RF signal in response to the error signal. Figures 1-3, 6, paragraphs [0014-0027 and 0030].
	Regarding claim 20, Beltoserkovsky obviously discloses or capable of performing that, wherein the RF generator further comprises an attenuator configured to: receive the pulsed RF signal from the modulator and an error signal from the feedback control loop; and modify an attenuation applied to pulsed RF signal based on the error signal. Figures 1-3 and 6, paragraphs [0014-0027 and 0030].
Allowable Subject Matter

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844